Scire Facias on recognizance of bail. Joshua T. Heald was the special bail of Brutus de Villeroi in an action and judgment against him in this court at the suit of Emile *Page 327 
Geylin. A writ of capias ad satisfaciendum had been issued thereon against de Villeroi, the principal, which was returned nonets inventus on Saturday last, two days before the commencement of the present term of the court; and the scire facias
against the bail was issued on the morning of the first day of this term and was made returnable, and was returned, the same day. But both writs bore test the same day, the 5th of December, 1860, and were returned the first day of the present term.